                     Case 1:20-cv-09743-JMF Document 38 Filed 03/11/21 Page 1 of 1




                       MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                       ATTORNEYS AT LAW


                                                 1300 MOUNT KEMBLE AVENUE
                                                        P.O. BOX 2075
                                              MORRISTOWN, NEW JERSEY 07962-2075
                                                        (973) 993-8100
                                                   FACSIMILE (973) 425-0161


                                                                             Application GRANTED. The Clerk
             LOUIS P. DI GIAIMO                                              of Court is directed to terminate ECF
             CERTIFIED CIVIL TRIAL ATTORNEY
             Direct Dial: (973) 425-8843
                                                                             Nos. 33, 36.
             ldigiaimo@mdmc-law.com
                                                         March 11, 2021
                                                                                    SO ORDERED.

         Via ECF
         Honorable Jesse M. Furman
         Thurgood Marshall
         United States Courthouse
         40 Foley Square                                                                     March 11, 2021
         New York, NY 10007

                  Re:  Neil Sayegh a/k/a Nayel Sayegh v. Unum Group, Sun Life Financial (U.S.)
                       Services Company, Inc., and Berkshire Life Insurance Company of America
                      20-CV-9743 (JMF)
         Dear Judge Furman:

                We represent the Defendant, Provident Life and Casualty Insurance Company. Currently
         pending before the court is Defendant's Motion to Dismiss, Docket Document 33.

                 After discussion with Plaintiff's Counsel, Defendant has determined, at this point, to
         withdraw the Motion without Prejudice, and requests that the Motion be withdrawn. As this was
         a Motion to Dismiss in lieu of answer, and assuming the Court agrees to the withdrawal of the
         Motion, Defendant must then file its Answer to the Complaint. Defendant requests, with
         Plaintiff's consent, that the deadline to respond to the Complaint be set for March 31, 2021.
         Plaintiff has agreed to this deadline.

                 We thank the Court in advance for its kind courtesy and consideration in connection with
         this request.

                                                       Very truly yours,

                                       MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

                                                      /s/Louis P. DiGiaimo

                                                       Louis P. DiGiaimo

         LPD:mc
         Enclosures

NEW JERSEY           NEW YORK          PENNSYLVANIA        CONNECTICUT       MASSACHUSETTS       COLORADO       DELAWARE
         4409662v1
